

117 S29 IS: Local Water Protection Act
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 29IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Ms. Klobuchar (for herself and Mr. Rubio) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Federal Water Pollution Control Act to reauthorize certain programs relating to nonpoint source management, and for other purposes.1.Short titleThis Act may be cited as the Local Water Protection Act.2.Nonpoint source management programsSection 319 of the Federal Water Pollution Control Act (33 U.S.C. 1329) is amended by striking subsection (j) and inserting the following:(j)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry out subsections (h) and (i) $200,000,000 for each of fiscal years 2021 through 2025, of which not more than $7,500,000 for each fiscal year may be used to carry out subsection (i).(2)AvailabilityAmounts made available under paragraph (1) shall remain available until expended..